 
Exhibit 10.75
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered on November 30, 2007 (the
“Execution Date”) and is effective as of the closing of the Lehman/Woodside
financing (“Effective Date”) between National Investment Managers Inc.
(“Company”) and Steven J. Ross (“Executive”).
 
RECITALS
 
Company wishes to employ Executive as its Chief Executive Officer and Executive
wishes to accept such employment under the terms and conditions set forth in
this Agreement.
 
IT IS AGREED as follows:
 
1. Employment.  Company hereby employs Executive as its Chief Executive
Officer.  Executive accepts such employment.
 
2. Term.  The term of employment under this Agreement shall commence on the
Effective Date and shall continue, unless otherwise terminated earlier under
Section 11, until December 31, 2009.  The Term shall be automatically extended
for an additional one (1) year period unless at least thirty (30) days prior to
such anniversary date, either Company or Executive furnishes the other with
written notice that the Term not be so extended.
 
3. Duties.  Executive shall devote his full-time efforts to the proper and
faithful performance of all duties customarily discharged by a Chief Executive
Officer, consistent with Company policies and budgets and directives of
Company’s Board of Directors, together with any additional duties assigned to
him from time to time by the Board of Directors.  Executive agrees to use his
best efforts and comply with all fiduciary and professional standards in the
performance of his duties.  Executive shall provide services to any subsidiary
of Company without additional compensation and benefits beyond those set forth
in this Agreement.  Executive shall serve on the Board(s) of Directors of
Company and any subsidiary.
 
4. Base Salary.  Executive shall be paid an initial base salary of Four Hundred
Seventy-Five Thousand Dollars ($475,000.00) per annum for the Term payable, less
applicable withholding, in equal monthly payments or more frequently in
accordance with Company’s regular practice.  Upon extension of the Term,
Executive’s base salary will be set by the Compensation Committee of Company;
provided, however, that Executive’s base salary shall not be reduced from the
base salary in effect prior to the extension of the Term.  In addition to his
base salary, Executive shall receive non-cash compensation for service on the
Board of Directors in an amount consistent with the non-cash compensation of
other non-employee Board members, including annual stock option grants issued to
Board members.
 
5. Bonus.  Executive shall be eligible to receive an incentive bonus during each
fiscal year of the Term.  The annual bonus shall be targeted at fifty percent
(50%) of Executive’s base salary based upon the achievement of certain targets
to be determined by the Company’s Board of Directors; provided, however, the
annual bonus for the second year of the contract shall be targeted at sixty-five
percent (65%) of Executive’s base salary based upon the achievement of certain
targets to be determined by the Company’s Board of Directors.  The Executive
remains eligible for payment of the 2007 fiscal year bonus.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.75
 
6. Restricted Stock.  700,000 shares of Restricted Stock provided for in the
October 24, 2006 Employment Agreement and not yet issued shall be issued on
January 2, 2008.  Executive shall receive an additional grant of 200,000 shares
of restricted stock in the Company, of which 100,000 shares are to be issued on
December 31, 2008, and 100,000 shares on December 31, 2009, or immediately upon
contract termination.  Executive is granted piggyback registration rights on all
shares issued pursuant to this contract.
 
7. Stock Options.  Executive retains previously granted stock options to acquire
400,000 shares of common stock of the Company.  Provided that (i) Executive’s
employment shall not have been terminated by the Company for Cause or (ii)
Executive’s employment shall not have been terminated due to Disability, or
(iii) Executive shall not have terminated his employment for other than Good
Reason, Executive shall also receive an option grant to purchase 800,000 shares
of the Company stock at $0.57, of which 400,000 will vest on December 31, 2008
and 400,000 will vest on December 31, 2009.
 
8. Change of Control.
 
(a)  
Definitions

 
(i)  
A "Change of Control" shall be deemed to have occurred if any of the following
occurs with respect to the Company

 
(1)  
Any person or group of persons (within the meaning of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership (within the meaning of
Rule 13D-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934,) of 50% or more of the issued and outstanding
shares of capital stock of the Company having the right to vote for the election
of directors of the Company under ordinary circumstance;

 
(2)  
a merger or consolidation in which the Company is not the surviving entity;

 
(3)  
the sale, exchange, or transfer of all or substantially all of the assets of the
Company;

 
(4)  
a liquidation or dissolution of the Company; or

 
(5)  
a repayment in full in cash of all obligations of Lehman and Woodside, including
the financing debt which closes as of the date hereof.

 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.75
 
(b)  
Effect of Change of Control on Shares and Options.  In the event of an eligible
Change of Control, any unissued Shares or Options shall be vested immediately
and issued.  The vesting of the Shares or Options permissible solely by reason
of this Section 8(b) shall be conditioned upon the consummation of the Change of
Control.

 
9. Benefits.
 
(a)  
Executive shall be entitled to participate in all Company sponsored retirement
plans, 401(k) plans, life insurance plans, medical insurance plans, short-term
and long-term disability insurance plans, and such other benefit plans generally
available from time to time to executive management of the Company for which he
qualifies under the terms of the plans.  Executive’s participation in and
benefits under any benefit plan shall be on the terms and subject to the
conditions specified in such plan.  The Company shall supplement the insurance
coverage and benefits in a separate executive benefits plan, including
supplementary health insurance coverage, a minimum of $1 million life insurance
coverage and appropriate long-term disability coverage, to be fully paid by
Company.

 
(b)  
Executive will receive at least four (4) weeks of paid vacation per year.

 
(c)  
Executive shall receive a housing and office allowance of Five Thousand Dollars
($5,000.00) per month.

 
(d)  
The Company shall maintain directors’ and officers’ insurance for the benefit of
Executive of the type and with at least the same coverage as the directors’ and
officers’ insurance currently in effect.

 
10. Reimbursement of Expenses.  The Company will reimburse Executive for the
ordinary and necessary expenses incurred by him in the performance of his duties
under this Agreement in accordance with the Company’s policies in effect from
time to time (it being understood that such expenses shall not include housing
expenses in the New York area or office expenses in California, it being
understood that the allowance set forth in Section 9(c) may be applied in
payment of such expenses).
 
11. Termination of Employment.
 
(a)  
Executive’s employment under this Agreement may be terminated at any time by the
Board of Directors of Company for Cause.

 
(b)  
Executive’s employment under this Agreement shall terminate upon expiration of
the Term without extension as described in Section 2.

 
(c)  
Executive’s employment under this Agreement shall terminate upon his resignation
or death.

 
(d)  
Executive’s employment under this Agreement shall terminate upon written notice
by Company to Executive of a termination due to Disability.

 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.75
 
(e)  
If Executive’s employment terminates for Cause, Company shall be obligated only
to continue to pay Executive’s base salary and, to the extent earned, accrued
and unpaid, annual incentive bonus and vacation pay, and furnish the then
existing benefits under Section 9 up to the date of termination; provided, that
if Executive’s employment is terminated as a result of Executive’s Disability,
Executive shall remain eligible for benefits under any long-term disability
program of Company, as amended from time to time, as long as his Disability
continues.  Executive shall also be entitled to reimbursement of all expenses.

 
(f)  
If Executive’s employment is terminated by Company or Board of Directors other
than for Cause (which shall not include termination in connection with
non-renewal pursuant to Section 2), or in the event the Executive terminates
employment for Good Reason, or in the event of a Change in Control, in addition
to the amounts payable under Section 11(e), Executive shall be entitled to
receive (a) a lump sum payment equivalent to one year of his current base salary
and the targeted bonus compensation pursuant hereto payable for such year and
medical and other insurance benefits under Section 9(a) for a period of twelve
(12) months or (b) if there are more than twelve (12) months remaining in the
Term at the time of termination, payment of current base salary for such period
in excess of twelve (12) months and any targeted bonus compensation (if any) for
any subsequent year during the Term, in each case, payable as and when such
amounts would have been paid in the absence of termination; provided that, in
the event of termination in the event of a Change of Control, the amounts set
forth in this clause (b), if any, shall be paid upon termination in a lump
sum.  Further, if Executive’s employment is terminated by Company or Board of
Directors other than for Cause (but excluding termination in connection with
non-renewal pursuant to Section 2), or in the event the Executive terminates
employment for Good Reason, or in the event of a Change in Control, in addition
to the amounts payable under Section 11(e) and 11(f), Executive shall be
entitled to receive any restricted stock not yet issued at the time of
termination, including the 100,000 shares due December 31, 2009, will be issued
to Executive, and any options granted Executive not yet vested will fully
vest.  Further, (a) if Executive’s employment is terminated due to non-renewal
by Company pursuant to Section 2 at the end of the Term where the Executive has
offered to continue Executive’s employment on substantially similar terms, but
Company declines, Executive shall be entitled to receive a lump sum payment
equivalent to nine (9) months of his current base salary, (b) if Executive’s
employment is terminated due to a non-renewal by Executive pursuant to Section 2
at the end of the Term where the Company has offered to continue Executive’s
employment on substantially similar terms, but Executive declines, no additional
payments will be made, and (c) in the event of any other non-renewal at the
expiration of the Term, no additional payments will be made.  As a condition to
the salary and benefit continuation under this Section 11(f), Executive must
first execute and deliver to Company, in a form prepared by Company, a release
of all claims against Company and other appropriate parties, excluding Company’s
performance under this Section 11(f) and of Executive’s vested rights under any
Company sponsored retirement plans, 401(k) plans and stock ownership
plans.  Executive shall also be entitled to reimbursement of all expenses.

 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.75
 
12. Definitions.  The meaning of certain terms in this Agreement are as follows:
 
(a)  
“Cause” shall consist of any of the following:

 
(i)  
the Executive is convicted of, or has pleaded guilty or entered a plea of nolo
contendere to, a felony (under the laws of the United States or any state
thereof);

 
(ii)  
fraudulent conduct by the Executive in connection with the business or other
affairs of the Company or any related company or the theft, embezzlement, or
other criminal misappropriation of funds by the Executive from the Company or
any related company;

 
(iii)  
the Executive’s failure to perform the duties of Chief Executive Officer, after
reasonable notice has been provided of such non-performance and, if such failure
is curable, Executive has not cured such failure within a reasonable period
following such notice; or

 
(iv)  
the Executive’s failure to comply with reasonable directives of the Board which
are communicated to him in writing, after reasonable notice has been provided of
such non-performance and, if such failure is curable, Executive has not cured
such failure within a reasonable period following such notice.

 
(b)  
 “Disability” means the inability of Executive, due to injury, illness, disease
or bodily or mental infirmity, to engage in the performance of his material
duties of employment with Company as determined in good faith by Company, for
(i) any period of one hundred twenty (120) consecutive days or (ii) a period of
one hundred eighty days (180) in any continuous twenty-four (24) month period,
provided that interim returns to work of less than ten (10) consecutive business
days in duration shall not be deemed to interfere with a determination of
consecutive absent days if the reason for absence before and after the interim
return are the same.  Benefits to which Executive is entitled under any
disability policy or plan provided by Company shall reduce the base salary paid
to Executive during any period of Disability on a dollar-for-dollar basis.

 
(c)  
“Good Reason” means (a) any material reduction in the Base Salary or executive
duties and responsibilities of the Executive or (b) any material breach by the
Company of this Agreement that continues without cure for a period of thirty
(30) days after notice of such breach is given by Executive to the Company.

 
13. Confidential Information.  During Executive’s employment with the Company
and at all times after the termination of such employment, regardless of the
reason for such termination, Executive shall hold all Confidential Information
relating to the Company in strict confidence and shall not use, disclose or
otherwise communicate the Confidential Information to anyone other than the
Company without the prior written consent of the Company.  “Confidential
Information” includes, without limitation, financial information, trade secrets,
business plans, business methods or practices, market studies, customer lists,
referral lists and other proprietary business information of the
Company.  “Confidential Information” shall not include information which is or
becomes in the public domain through no action by Executive or information which
is generally disclosed by the Company to third parties without restrictions on
such third parties.  Executive shall return all Confidential Information to the
Company upon termination of employment.
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.75
 
14. Solicitation of Customers.  During his employment with the Company and for a
period after the termination of Executive’s employment, regardless of the reason
for the termination, equal to one (1) year in addition to the period for which
Executive receives payment of his base salary under Section 11(e) of (f) (the
“Non-Solicitation Period”), Executive shall not influence or attempt to
influence, directly or indirectly, any customer of the Company to divert its
business away from the Company.
 
15. Soliciting Employees.  Executive agrees that during his employment with the
Company and during the Non-Solicitation Period, he will not directly or
indirectly solicit any person who is then, or at any time within six months
prior thereto was, an employee of the Company to work for any person or entity.
 
16. Non-Competition.  During his employment with the Company and for a period
after termination of Executive’s employment, regardless of the reason for the
termination, equal to one (1) year in addition to the period for which Executive
receives payment of his base salary under Section 11(e) or (f), Executive shall
not, directly or indirectly, in any capacity:
 
(a)  
Engage, own or have any interest in;

 
(b)  
Manage, operate, join, participate in, accept employment with, render advice to,
or become interested in or be connected with;

 
(c)  
Furnish consultation or advice to; or

 
(d)  
Permit his name to be used in connection with;

 
any person or entity that is engaged in the business of retirement plan
consulting, design or administration.  Notwithstanding the foregoing, holding
five percent (5%) or less of an interest in the equity, stock options or debt of
any publicly traded company shall not be considered a violation of this Section
16.
 
17. Remedies.  In the event of a material breach or threatened material breach
of Section 13, Section 14, Section 15 or Section 16, Company, in addition to its
other remedies at law or in equity, shall be entitled to injunctive or other
equitable relief in order to enforce or prevent any violations of the
aforementioned Sections.  In the event of any such material breach, if
applicable Company may immediately cease payment of Executive’s base salary and
the providing to Executive of benefits under Section 11(e) or (f).
 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.75
 
18. Severability and Savings.  Each provision in this Agreement is separate. If
necessary to effectuate the purpose of a particular provision, the Agreement
shall survive the termination of Executive’s employment with the Company.  If
any provision of this Agreement, in whole or in part, is held to be invalid or
unenforceable, the parties agree that any such provision shall be deemed
modified to make such provision enforceable to the maximum extent permitted by
applicable law. As to any provision held to be invalid or unenforceable, the
remaining provisions of this Agreement shall remain in effect.
 
19. Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of Company and its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of Executive, his heirs and personal
representatives.  This Agreement is not assignable by Executive.
 
20. Miscellaneous.
 
(a)  
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Company and Executive.  The waiver or nonenforcement by the Company of a breach
by Executive of any provision of this Agreement shall not be construed as a
waiver of any subsequent breach by Executive.

 
(b)  
Any notice under this Agreement must be in writing and delivered personally or
by overnight courier, sent by facsimile transmission or mailed by registered or
certified mail to the parties at their respective addresses.

 
(c)  
This Agreement shall be governed by the laws of the State of California.

 
(d)  
This Agreement may be executed in counterparts, which together shall constitute
one Agreement.

 
(e)  
By their signatures below, the parties acknowledge that they have had sufficient
opportunity to read and consider, and that they have carefully read and
considered, each provision of this Agreement and that they are voluntarily
signing this Agreement.

 
(f)  
All notices and other communications under this Agreement shall be in writing
and may be given by personal delivery, registered or certified mail, postage
prepaid, return receipt requested or generally recognized overnight delivery
service.  Notices shall be sent to the appropriate party at the following
addresses:

 
                      Executive:  7 Canyon Rim, Newport Coast, CA 92657
 
                                      Company:  545 Metro Place South, Suite
100, Dublin, OH 43017


                        All such notices and communications shall be deemed
received upon (a) actual
                        receipt by addressee or (b) actual delivery to the
appropriate address.
 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.75

(g)  
 This Agreement may be executed in counterparts, both of which shall be
considered an original, but both of which together shall constitute the same
instrument.

 
(h)  
This Agreement contains the complete statement of all arrangements between the
parties with respect to its subject matter, supersedes all prior agreements
between them with respect to that subject matter, and may not be changed or
terminated orally.  Any amendment or modification must be in writing and signed
by the party to be charged.

 
21. Indemnification. The Company shall defend, indemnify and hold harmless
Executive (and his heirs and personal representatives) in his capacity as an
officer of the Company to the fullest extent permitted by applicable law against
any losses or damages incurred by Executive in connection with any action, suit
or proceeding to which Executive may be made a party by reason of his being or
having been an officer or director of the Company, or because of actions taken
by Executive which were believed by Executive to be in the best interests of the
Company and not in violation of applicable law, and Executive shall be entitled
to be covered by any directors’ and officers’ liability insurance policies which
the Company maintains for the benefit of its directors and officers, subject to
the limitations of any such policies. The Company shall have the right to
assume, with legal counsel of its choice, who shall be reasonably acceptable to
Executive, the defense of Executive in any such action, suit or proceeding for
which the Company is providing indemnification to Executive. Should Executive
determine to employ separate legal counsel in any such action, suit or
proceeding, any costs and expenses of such separate legal counsel shall be the
sole responsibility of Executive unless the Executive shall have reasonably
concluded, based upon the written of legal counsel to the Executive, a copy of
which shall be furnished to the Company, that there may be conflicts in the
defenses available to the Executive which are different from or additional to
those available to the Company (if the Company is also a party or potential
party to the claim), in which case the reasonable costs and expenses of such
separate legal counsel shall be borne by the Company. If the Company does not
assume the defense of any such action, suit or proceeding, the Company shall,
upon the request of the Executive, promptly advance or pay any amount for costs
or expenses, including the reasonable fees of counsel retained by Executive,
incurred by Executive in connection with such action, suit or proceeding;
provided that Executive agrees in writing to repay any such amounts advanced if
it is ultimately determined by a court of competent jurisdiction that Executive
is not entitled to such indemnification. Executive shall be entitled to
indemnification under this clause regardless of any subsequent amendments of the
Certificate Of Incorporation or By-Laws of the Company.
 
The parties have executed this Agreement as of the Execution Date.


By: /s/ Steven J. Ross
Steven J. Ross




National Investment Managers Inc.
By: /s/ Richard J. Berman
Richard Berman, Chairman
 
 
8

--------------------------------------------------------------------------------

 